Title: To Benjamin Franklin from William Hodgson, 9 January 1781
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 9 Jany 1781
I am favored with yours of the 18th past with advice that you intended the succeeding post to lodge £150 to be applied to the Releif of the American prisoners in the distribution of which you may rely on my care & attention, I have in consequence recd a Letter from Monsieur Grand informing me “that il tenait á [ma] disposition cent cinquante Livres Sterling,” I write him per to nights post to beg he woud remitt it to me as it is not so well to draw.
I observe that you wish the allowance for provisions & Cloathes during the Months of Jany. Feby & March shou’d be equal to 16 p. per week per each Man, have you Sr considered how soon so large a distribution will swallow up the present remittance, there are not many short of Prisoners 500, so that in that proportion they will Require a supply of near £150 per month, I am sure I do not wish to narrow their Allowance if it can be continued, but I do see great Inconvenience in being very liberal for a short period & falling off afterwards, we split upon that rock in the expenditure of our first Subscription. I shall therefore take the Liberty of not allowing quite so much untill I hear further from you, & I find from the Prisons that both our worthy Agents agree in Opinion with me in this Matter.
I wish you health for many succeeding Years & that you may live to see the disireable work of peace accomplished in your day. I am with great respect Dr sir your most obedt Hb sevt
William Hodgson
 
Addressed: A / Monsr. Franklin / Passy
